Citation Nr: 0333446	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  95-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
degenerative disc and joint disease of the cervical spine, 
evaluated as 20 percent disabling from January 4, 1991.  

2.  Entitlement to an initial increased disability rating for 
lateral recess stenosis of the lumbosacral spine with 
degenerative disc and joint disease, evaluated as 40 percent 
disabling from September 14, 1989.  

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

4.  Entitlement to a compensable disability rating for 
residuals of excision of basal cell carcinoma of the nose.  

5.  Entitlement to an increased disability rating for chronic 
sinusitis with headaches, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to a compensable disability rating for 
residuals of a nasal fracture, status post septoplasty.  

7.  Entitlement to a compensable disability rating for reflux 
esophagitis, by history, including status post surgical 
repair of a hiatal hernia.  

8.  Entitlement to a compensable disability rating for status 
post ventral hernia repair.  

9.  Entitlemen to a compensable disability rating for status 
post right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded VA special 
orthopedic and neurologic examinations by 
an orthopedic surgeon and neurologist or 
other appropriate medical specialist(s), 
including on a fee basis, if necessary, 
for the purpose of determining the nature 
and extent of severity of his service-
connected degenerative disc and joint 
disease of the cervical spine, and 
degenerative disc and joint disease of 
the lumbosacral spine with lateral recess 
stenosis.  The claims files and a 
separate copy of this development 
memorandum with attached new rating 
criteria for evaluation of intervertebral 
disc syndrome, effective September 23, 
2002(attached), and the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59 must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must be requested to annotate the 
examination reports that the claims files 
were in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners must report the range of 
motion of the cervical spine in degrees 
of arc with an explanation as to what is 
the normal range of motion of the 
cervical spine and lumbosacral spine.  
The examiners must comment on the 
presence or absence of incapacitating 
episodes of intervertebral disc syndrome 
involving the cervical and/or lumbosacral 
spine in accordance with the new rating 
criteria for evaluation of intervertebral 
disc syndrome.  Specifically, the 
orthopedic examiner must identify all 
orthopedic manifestations related to 
service-connected degenerative disc and 
joint disease of the cervical spine and 
degenerative disc and joint disease of 
the lumbosacral spine.  The neurologist 
must identify all neurologic 
manifestations related to service-
connected degenerative disc and joint 
disease of the cervical spine and 
degenerative disc and joint disease of 
the lumbosacral spine.  All orthopedic 
and neurologic findings should be 
reported in detail.  

The examiners must comment upon the 
extent, if any, to which pain, supported 
by adequate pathology and evidenced by 
the visible behavior of the veteran, 
results in functional loss.  The 
examiners must carefully elicit all of 
the veteran's subjective complaints 
concerning his cervical spine and 
lumbosacral spine disabilities and offer 
an opinion as to whether there is 
adequate pathology present to support the 
veteran's subjective complaints.  

It is requested that the examiners also 
provide explicit responses to the 
following questions:

Does the service-connected cervical 
and/or lumbosacral spine disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiners must comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?

The examiners must comment on whether 
pain is visibly manifested on movement of 
the cervical spine and/or lumbosacral 
spine, and, if so, to what extent; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
cervical spine; the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected cervical and/or lumbosacral 
spine; or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected cervical and/or 
lumbosacral spine disability.  The 
examiners must comment on whether there 
are other objective indications of the 
extent of the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a VA 
audiometric examination in order to 
determine the current extent and degree 
of severity of his service-connected 
bilateral hearing loss.  The claims file 
and a separate copy of this development 
memorandum must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All indicated necessary 
tests and studies should be undertaken.

3.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a 
gastrointestinal examination by a 
specialist in gastroenterology or other 
appropriate specialist, including on a 
fee basis, if necessary, in order to 
determine the extent and degree of 
severity of his service-connected reflux 
esophagitis, status post repair of hiatal 
hernia with status post ventral hernia, 
and status post ventral hernia repair.  
The claims file and a separate copy of 
this development memorandum must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any appropriate 
tests and studies should be undertaken.  
The examination report must include 
findings as to the presence or absence of 
postoperative hiatal hernia symptoms 
including persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, regurgitation, substernal, arm 
or shoulder pain productive of 
considerable impairment of health.  The 
examination report must include findings 
as to whether the right postoperative 
inguinal hernia is recurrent, whether it 
is readily reducible, whether it is well 
supported by truss or belt, whether it is 
small or large, or whether any recurrent 
hernia is considered inoperable.  The 
examination report must include findings 
as to whether any recurrent ventral 
hernia is large or small, or not well 
supported by belt under ordinary 
conditions.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a VA 
dermatologic examination by a specialist 
dermatology or other appropriate 
specialist, including on a fee basis, if 
necessary, in order to determine the 
extent and degree of severity of his 
service-connected basil cell carcinoma 
excision of the nose.  The claims file 
and a separate copy of this development 
memorandum must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any appropriate tests and 
studies should be undertaken.  The 
examiner must provide an opinion as to 
the degree of any related disfiguring 
scar(s) of the facial area.  Any opinion 
expressed as to the severity of basal 
cell carcinoma excision of the nose 
should be accompanied by a complete 
rationale.

5.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an ear, nose 
and throat examination by a specialist in 
otorhinolaryngology or other appropriate 
specialist, including on a fee basis, if 
necessary, in order to determine the 
extent and degree of severity of his 
service-connected sinusitis with 
headaches and residuals of nasal 
fracture.  The claims file and a separate 
copy of this development memorandum must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any appropriate 
tests and studies should be undertaken.  
The examiner should identify all 
manifestations related to service-
connected sinusitis with headaches and/or 
residuals of nasal fracture including the 
degree of interference with breathing 
space or obstruction of one or both nasal 
passages due to related deviated nasal 
septum, if any.  Any opinion expressed as 
to the severity of basal cell carcinoma 
excision of the nose should be 
accompanied by a complete rationale.

6.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a VA scar 
examination by an appropriate specialist 
including on a fee basis, if necessary, 
in order to determine the extent and 
degree of severity of his residual scars 
associated with service-connected basil 
cell carcinoma excision of the nose, 
esophagitis, status post repair of hiatal 
hernia; status post ventral hernia repair 
and status post right inguinal hernia 
repair.  The claims files and a separate 
copy of this development memorandum with 
attached new rating criteria for 
evaluation of the skin(scars), effective 
August 30, 2002(attached), must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any appropriate 
tests and studies should be undertaken.

The examiner should identify and describe 
all manifestations of scars related to 
service-connected basil cell carcinoma 
excision of the nose, esophagitis, status 
post repair of hiatal hernia; status post 
ventral hernia repair and status post 
right inguinal hernia repair.  The 
examiner must correlate all pertinent 
findings with the new rating criteria for 
evaluating the skin(scars) effective 
August 30, 2002.

7.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a special 
urology examination by an appropriate 
specialist including on a fee basis, in 
order to determine the extent and degree 
of severity of his sexual dysfunction due 
to service-connected impotence.  The 
claims file and a separate copy of this 
development memorandum must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any appropriate 
tests and studies should be undertaken.  
Also, the examiner must comment on 
whether the veteran's impotence is 
permanent and whether the degree of 
sexual dysfunction rises to the level of 
loss of use of a creative organ.  Any 
opinion expressed should be accompanied 
by a complete rationale.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



